Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Rivera García.
Estoy conforme con la presente Resolución que hoy cer-tificamos porque la solicitud presentada por la Asociación de Periodistas de Puerto Rico y otros grupos para transmi-tir en vivo las incidencias de la vista preliminar en el caso *965Pueblo de Puerto Rico v. Lutgardo Acevedo López, está fuera del alcance de la reglamentación que hasta el momento he-mos adoptado. El Canon 15 de Etica Judicial, 4 LPRA Ap. IV-B, se enmendó con el único propósito de hacer viable la implantación de un plan experimental aplicable exclusiva-mente a los casos civiles que se dilucidarán en las Salas de Recursos Extraordinarios del Centro Judicial de San Juan. Véase In re C. 15; Regl. Uso Cámaras Proc. Jud., 188 DPR 424 (2013). De hecho, en aquella ocasión expresé clara-mente que mi voto de conformidad estaba condicionado a que la enmienda al Canon 15 aplicaría únicamente a los procesos judiciales a celebrarse en las Salas de Recursos Extraordinarios del Tribunal de Primera Instancia de San Juan por el término de un año. Cónsono con ello, me reservé el derecho a modificar mi voto si en la eventualidad se con-sideraba extender o ampliar el programa a otras salas, prin-cipalmente si tal decisión incidía sobre los derechos consti-tucionales que cobijan a nuestra ciudadanía. Es por ello que en cada una de las peticiones que han presentado distintos grupos periodísticos para que autoricemos la trasmisión en vivo de los procesos judiciales, he expresado que estas no proceden. Véanse, e.g.: ASPRO et al., Ex parte I, 189 DPR 769 (2013); ASPRO et al., Ex parte II, 189 DPR 838 (2013); ASPRO et al., Ex parte I, 190 DPR 82 (2014); Solicitud ASPRO et al., Ex parte II, 190 DPR 184 (2014); ASPRO et al., Ex parte, 191 DPR 490 (2014).
En lo que respecta al caso particular que hoy atendemos, la petición de los periodistas es prematura, por lo que su aceptación hubiese correspondido a una intervención inade-cuada e indebida con la discreción que cobija al Juez del Tribunal de Primera Instancia. Esto porque, hasta este mo-mento, el Foro Primario tiene ante su consideración una “Moción en solicitud de celebración de una vista en privado” presentada por el Ministerio Público, ya que según explica, “la vida y seguridad de uno de sus principales testigos —de-nominado en las denuncias como Testigo Cooperador — , así *966como la de su familia, se encuentra en riesgo de sufrir un daño” si es reconocido en una vista pública. Véase Moción en Cumplimiento de Orden presentada por la Oficina de la Pro-curadora General, pág. 2. Así las cosas, hace bien este Tribunal en no tomar una determinación en el vacío sin tan siquiera conocer las circunstancias particulares que podrían hacer necesario limitar de manera excepcional el acceso del público durante la celebración de la vista preliminar.
Finalmente, debo señalar que aquellos miembros de esta Curia que interesen que se continúe con la transmi-sión en vivo de los procesos judiciales, deben entonces mover la discusión del Informe sobre el Uso de Cámaras Fo-tográficas y Equipo Audiovisual de Difusión para cubrir los Procedimientos Judiciales en Puerto Rico, de manera que se adopte un reglamento final en el que se consideren las realidades y dinámicas muy particulares que acontecen en nuestras salas civiles y penales. Ahora bien, mientras eso no suceda, no podemos continuar autorizando a ciegas la transmisión de procesos judiciales, sin una correcta medi-ción de potenciales consecuencias, por más bien que hayan funcionado tales proyectos en otras jurisdicciones. Más aún, cuando se trata de autorizar la transmisión de proce-sos de índole criminal en etapas tan sensitivas como vista preliminar y juicio en su fondo, las cuales están enmarca-das en un derecho constitucional tan básico e importante como es la presunción de inocencia.
Ante esa realidad, resulta preocupante y totalmente desafortunado que algunos miembros de esta Curia pro-muevan que se utilicen casos penales en etapas tan críticas y cruciales como simples experimentos. Aquí hay unas pre-ocupaciones serias y legítimas —ejemplificadas particular-mente en el caso de epígrafe— que bajo ninguna circuns-tancia se deben minar con ataques infundados desde el podio de presunta “transparencia”, motivados principal-mente para convencer a una mayoría de los miembros de esta Curia en adoptar posiciones particulares.
*967Por las razones que anteceden, estoy conforme con la Resolución que hoy emitimos en la que se declara “no ha lugar” la petición presentada por la Asociación de Periodis-tas de Puerto Rico y otros grupos periodísticos.
— O —